—In an action to recover damages for personal injuries, etc., the defendants appeal from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated July 21, 1998, as denied their cross motion to vacate a stipulation between the parties.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly denied the defendants’ motion to vacate the stipulation between the parties in which the defendants waived the affirmative defense of lack of personal jurisdiction in return for the plaintiffs granting them an extension of time to serve an answer (see, Morrison v Budget Rent A Car Sys., 230 AD2d 253). The defendants did not establish sufficient grounds to set aside the stipulation (see, Hallock v State of New York, 64 NY2d 224, 230). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.